UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6322



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


GREGORY WHYTE,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CR-91-
357-MJG)


Submitted:   August 15, 2002                 Decided:   August 20, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Whyte, Appellant Pro Se. Martin Joseph Clarke, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Gregory Whyte appeals the district court’s order denying his

motion pursuant to 18 U.S.C. § 3582 (2000) for an adjustment of his

criminal sentence imposed in 1992. We have reviewed the record and

the   district   court’s   opinion   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. Whyte, No. CR-91-357-MJG (D. Md. Feb. 5, 2002). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                AFFIRMED




                                     2